Day, Ch. J.
I. The question of the statute of limitations 7ni7st be dete7-mined the same way as was done in Caroline Sanders v. Godding, supra. There is evidence tending to show that plaintiff’ was in possession of the land in March, 1863. This action was commenced within ten years the7’eafter, to-wit: February 6th, 1873. The case of Sanders v. *36Godding, supra, also fully disposes of the defense of equitable estoppel.
l. Djuíp: deconstruction, II. It is claimed that the deed in question conveys nothing, and is absolutely void. It is, however, a familiar principle in the construction of deeds that courses and distances must yield to fixed monuments. The place of beginning fixed in this deed, to-wit: The northeast corner of an acre lot sold to one L. 0. Sanders, is capable of being certainly ascertained. It becomes as controlling, when so ascertained, as a fixed monument, such as a tree or a stone. And in the description, from the southeast corner north 12 rods and fifty links to the place of beginning, the place of beginning is the fixed point to be reached, and the course and distance, if inconsistent with a line running to such point, must be disregarded.
In the case of Sanders v. Godding, supra, the links named were construed to mean hundredths of a rod, because the quantity was made a controlling description, the deed specifying that the distances were to be so construed as to convey one acre only.
No such necessity arises in this case, for the land included in the description is less than one acre. The judgment of the court below, finding plaintiff entitled to the triangular piece of ground named, is affirmed.
But because of the modification of description in the case of Sanders v. Godding, and in Capron v. Fuller, the point of commencement, the northeast corner of an acre lot sold to L. C. Sanders, will be different from the point fixed by the court. The cause must, therefore, be remanded to the court below, in order that the proper correction may be made in the judgment.